UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7404



TYRONE JOHNSON,

                                             Petitioner - Appellant,

          versus


JENNIFER H. LANGLEY,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-04-419-5-H)


Submitted:   November 22, 2005            Decided:   December 1, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tyrone Johnson, Appellant Pro Se.     Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Tyrone Johnson, a state prisoner, seeks to appeal an

order he believes the district court entered on July 26, 2004, in

his federal habeas corpus action under 28 U.S.C. § 2254 (2000).

However, a review of the district court’s docket sheet reveals no

order entered on or around that date.   Thus, there is no appealable

order for us to review.   Accordingly, we deny Johnson’s motion for

a certificate of appealability and dismiss the appeal. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          DISMISSED




                               - 2 -